DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the top surface and a portion of the sidewalls of the electrode" in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim because there is no previously recited and no inherent and unequivocal top surface and side surfaces of the electrode.  For purposes of compact prosecution, this is interpreted to read, “[[the]] a top surface and a portion of [[the]] sidewalls of the electrode".
Claims 2-7 and 21 are rejected as ultimately depending from claim 1.
Claim 22 recites the limitations “the top surface and a portion of the sidewalls of the electrode" in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim because there is no previously recited and no inherent and unequivocal top surface and side surfaces of the electrode.  For purposes of compact prosecution, this is interpreted to read, “[[the]] a top surface and a portion of [[the]] sidewalls of the electrode".


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US PGPub 2018/0175284).
Regarding claim 1, Hsieh discloses in Figs. 1-3, forming an insulating layer (40, para. [0040]) over a memory device (12, para. [0031]:  MTJ layers 26, 27, 28 and 29) and an electrode (30, para. [0032]) in contact with the memory device; 
etching (para. [0041]) portions of the insulating layer, the etching exposing a top surface and a portion of sidewalls of the electrode (the Examiner notes that a top surface and sidewalls of the electrode as depicted in Figs. 1-3 are reasonably interpreted as an arbitrary division in terms of any of the electrode surface encountered respectively in a direction normal to and parallel to top surface of layer 14); and 
forming a metal encapsulation layer (60, para. [0042]:  e.g. W, Co and Ru) over and in contact with the top surface and the portion of sidewalls of the electrode.
Regarding claim 2, Hsieh further discloses that forming the metal encapsulation layer comprises:  depositing one or more metal encapsulation materials selective (para. [0042]:  selective deposition) to the insulating layer.

Regarding claim 4, Hsieh further discloses forming one or more contact trenches (84, para. [0056]) within the inter-layer dielectric (80), the one or more contact trenches exposing at least a portion of the metal encapsulation layer (60).
Regarding claim 6, Hsieh further discloses forming a contact (90, para. [0057]) within the one or more contact trenches.
Regarding claim 7, Hsieh further discloses that forming the contact within the one or more contact trenches comprises:  
depositing at least one contact material within the one or more contact trenches (para. [0057]:  conductive material deposited over dielectric 80 in trench 84); and 
planarizing the at least one contact material (para. [0057]:  removal of overlying material to make planar with mask 86).
Regarding claim 21, Hsieh further discloses that the metal encapsulation layer (60) is formed in direct contact with the top surface and the portion of the sidewalls of the electrode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, and further in view of Hung (US PGPub 2014/0199837).

forming a patterning mask (86, para. [0056]:  mask with opening 88) on and in contact with the inter-layer dielectric; and 
transferring a pattern of the patterning mask to the inter-layer dielectric (para. [0056]).
	Hsieh appears not to explicitly disclose that the patterning mask is a patterning stack (in the sense of itself comprising a plurality of layers).
	Hung discloses a multi-layer mask comprising photosensitive layers (138, 140 and 144, para. [0017]) and hardmask layers (134, para. [0016]:  etch/slurry removal selective to ILD layer 132) for trench formation suitable for subsequent conductive fill and planarization.  See Fig. 10 and para. [0024] for final contact structure 176 post-planarization.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-layer mask of Hung as the mask of Hsieh to facilitate trench formation and subsequent planarization.  In so doing, the patterning mask is a patterning stack.
Claim 22-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US PGPub 2018/0175284).
Regarding claim 22, Hsieh discloses in Figs. 1-3, forming an insulating layer (40, para. [0040]) over a memory device (12, para. [0031]:  MTJ layers 26, 27, 28 and 29) and an electrode (30, para. [0032]) in contact with the memory device; 
etching (para. [0041]) portions of the insulating layer, the etching exposing a top surface and a portion of sidewalls of the electrode (the Examiner notes that a top surface and sidewalls of the electrode as depicted in Figs. 1-3 are reasonably interpreted as an arbitrary division in terms of any of the electrode surface encountered respectively in a direction normal to and parallel to top surface of layer 14); and 
forming a metal encapsulation layer (60, para. [0042]:  e.g. W, Co and Ru) over and in contact with the top surface and the portion of sidewalls of the electrode.  Hsieh further discloses that the 
Hsieh appears not to explicitly disclose that the sidewalls of the metal encapsulation layer and the sidewalls of the electrode are coplanar.
However, as etching in Hsieh is meant to etch layer 40 overlying dielectric 20 while maintaining spacers 42 to completely cover bottom electrode layer 22, it would be an obvious option to expose planar side surfaces of electrode 30 as a function of overetch, this being congruent with the aims of the process.  As such, the sidewalls of the metal encapsulation layer and the sidewalls of the electrode are coplanar.
Regarding claim 23, Hsieh further discloses that forming the metal encapsulation layer comprises:  depositing one or more metal encapsulation materials selective (para. [0042]:  selective deposition) to the insulating layer.
Regarding claim 24, Hsieh further discloses (in Fig. 11, para. [0055]:  following on from Fig. 3) forming an inter-layer dielectric (80, para. [0055]) over and in contact with the insulating layer (40/42) and metal encapsulation layer (60).
Regarding claim 25, Hsieh further discloses forming one or more contact trenches (84, para. [0056]) within the inter-layer dielectric (80), the one or more contact trenches exposing at least a portion of the metal encapsulation layer (60).
Regarding claim 27, Hsieh further discloses forming a contact (90, para. [0057]) within the one or more contact trenches.
Regarding claim 28, Hsieh further discloses that forming the contact within the one or more contact trenches comprises:  
depositing at least one contact material within the one or more contact trenches (para. [0057]:  conductive material deposited over dielectric 80 in trench 84); and 
.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, and further in view of Hung (US PGPub 2014/0199837).
Regarding claim 26, Hsieh further discloses that forming the one or more contact trenches comprises:  
forming a patterning mask (86, para. [0056]:  mask with opening 88) on and in contact with the inter-layer dielectric; and 
transferring a pattern of the patterning mask to the inter-layer dielectric (para. [0056]).
	Hsieh appears not to explicitly disclose that the patterning mask is a patterning stack (in the sense of itself comprising a plurality of layers).
	Hung discloses a multi-layer mask comprising photosensitive layers (138, 140 and 144, para. [0017]) and hardmask layers (134, para. [0016]:  etch/slurry removal selective to ILD layer 132) for trench formation suitable for subsequent conductive fill and planarization.  See Fig. 10 and para. [0024] for final contact structure 176 post-planarization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-layer mask of Hung as the mask of Hsieh to facilitate trench formation and subsequent planarization.  In so doing, the patterning mask is a patterning stack.

Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive.
The Applicant argues on page 6 of the remarks with regard to claim 1, “… Fig. 3 of Hsieh…and paragraph [0041] of Hsieh show that the spacer material 40, which the Office compares to the insulating layer of claim 1, fully covers the sidewalls of the electrode 30.  For example, paragraph [0041] of Hsieh states…:’…As a result, spacers are formed only along the sidewalls 31 and 32.’”
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891               

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891